675 N.W.2d 37 (2004)
469 Mich. 1010
JERICO CONSTRUCTION, INC., Plaintiff-Appellant,
v.
QUADRANTS, INC., Defendant-Appellee. and
D & R Company, L.L.C., Defendant.
Docket No. 124166.
Supreme Court of Michigan.
February 27, 2004.
On order of the Court, the application for leave to appeal the June 10, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
Because I agree with the Court of Appeals that the stipulated order dismissing plaintiff's tort claims and reflecting a settlement on plaintiff's contract claims is not a "verdict" for the purpose of MCR 2.403(O)(2), I concur with this Court's decision to deny plaintiff's application for leave to appeal. However, because I question the wisdom of imposing mediation sanctions where a plaintiff has collected more from the defendant than it would had if it had accepted the mediation evaluation, I would open an administrative file to address MCR 2.403(O)(2).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.